OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/31/2015                                           COA Case No. 01-13-00775-CR
JORDAN, RALEIGH                 Tr. Ct. No. 1329597                     PD-0356-15
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Monday, May 11, 2015. NO FURTHER EXTENSIONS WILL
BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed with
the Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             1ST COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *